Citation Nr: 1732105	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-06 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota 


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over this case was subsequently transferred to the VARO in St. Paul, Minnesota, and that office forwarded the appeal to the Board.

In a July 2016 statement, the Veteran withdrew his request for a Board hearing.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with prostate cancer.

2.  The Veteran was exposed to herbicides as part of his duties as a security specialist at Rickenbacker Air Force Base, where he frequently went on C-123 aircrafts.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 101, 1110, 1113, 1154, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue on appeal, further discussion of the VCAA is not necessary at this time.


Merits

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

When a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), such as prostate cancer, which has been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, and there has been exposure or a presumption of exposure applies, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

An individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this paragraph, "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  38 C.F.R. § 3.307(a)(6)(v).  VA has also established procedures for claims based on exposure to Agent Orange through contaminated C-123 aircraft.  See M21-1, IV.ii.1.H.3.a.

VA has published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnit.pdf.

At the outset, the Board notes that the Veteran has been diagnosed with prostate cancer and underwent a radical prostatectomy in 2007.  See May 2014 VA Treatment Record.

The Veteran's service personnel records show that he served at Rickenbacker Air Force Base (AFB).  Those records, along with his Form DD-214, indicate that the Veteran's military occupational specialty (MOS) was security specialist.  Notably, the Veteran was not assigned to a squadron at Rickenbacker specified on the list of military personnel who were determined to have regular and repeated exposure to contaminated Operation Ranch Hand C-123s.  See http://www.benefits.va.gov/
compensation/docs/AO_C123_AFSpecialityCodesUnit.pdf.  Likewise, security specialist is not one of the specialties on that list.  See id.

However, the fact that the Veteran's squadron or specialty is not enumerated in that list is not fatal to his claim.  See Combee v. Brown, 34 F.3d 1039 (1994); 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  The Veteran has asserted that he went onboard C-123s during service.  See, e.g., June 2015 Statement of Veteran.  To that end, he explained that as part of his duties, he was required to investigate personnel conflicts and perform duties related loss prevention, theft, damage, and pest control inside the C-123s.  See id.  In other statements, the Veteran reported taking shelter inside C-123s during cold weather, as the interior of the C-123s was much warmer than the other shelters provided to security specialists.  See September 2011 Statement of Veteran.  The Veteran also submitted statements from R.J.T., who served with the Veteran at Rickenbacker AFB. See, e.g., October 2011 Statement of R.J.T.  In a statement, R.J.T. explained that he served with the Veteran as a security policeman at Rickenbacker.  He explained that he personally witnessed the Veteran climb in and out of various C-123s on countless occasions.  See id.

Where the Board encounters lay evidence, the Board is required to assess the competency and credibility of that evidence before assigning it weight.  Generally, evidence will be deemed competent if that evidence is offered by an individual who has personal knowledge of the event that is being attested to.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board is also charged with assessing the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board finds the Veteran's statements regarding his duties, and specifically his statements regarding his contact with C-123s, credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The Veteran's statements are not internally inconsistent.  Further, it is reasonable to assume that the Veteran's duties would have required him to go on C-123s.  Indeed, as a security specialist, it is plausible that he would need to check out the interiors of the C-123s for a host of reasons related to security.  Moreover, his statements are corroborated by R.J.T., and their statements do not contradict one another.  Finally, the above-cited list notes that contaminated C-123s were located at Rickenbacker AFB during the Veteran's period of service, thereby lending further credence to the Veteran's statements.  

Given the above, the Board finds that the Veteran was exposed to herbicides as part of his duties at Rickenbacker AFB.  Specifically, he was exposed to such through his repeated presence aboard C-123s at Rickenbacker AFB, during the time when contaminated C-123s were known to be located at that base.  As the Veteran has been found to have been exposed to herbicides and he has been diagnosed with prostate cancer, service connection for prostate cancer is warranted.  38 C.F.R. §§ 3.307, 3.309.





ORDER

Service connection for prostate cancer is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


